Back to Form 10-Q [form10-q.htm]
Exhibit 10.16

 
HealthEase of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
 
   

 
AHCA CONTRACT NO. FA905
AMENDMENT NO. 6


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the “Vendor” or “Health Plan”, is
hereby amended as follows:


1.
Effective August 1, 2011, Attachment I, Scope of Services, Capitated Health
Plans, is hereby amended to include Attachment I, Exhibit 1-A, Revised Maximum
Enrollment Levels, attached hereto and made a part of the Contract.  All
references in the Contract to Attachment I, Exhibit 1, shall hereinafter also
refer to Attachment I, Exhibit 1-A, as appropriate.
 
2.
Attachment II, Core Contract Provisions, Section XVI., Terms and Conditions, is
hereby amended to include Item GG. as follows:
 
 
GG.  Work Authorization Program
 
 
The immigration Reform and Control Act of 1986 prohibits employers from
knowingly hiring illegal workers.  The Vendor shall only employ individuals who
may legally work in the United States – either U.S. citizens or foreign citizens
who are authorized to work in the U.S.  The Vendor shall use the U.S. Department
of Homeland Security’s E-Verify Employment Eligibility Verification system to
verify the employment eligibility of:




 
Ø 
all persons employed by the Vendor, during the term of this Contract, to perform
employment duties within Florida; and,
 
 
Ø 
all persons (including subcontractors) assigned by the Vendor to perform work
pursuant to this Contract.




 
The Vendor shall include this provision in all subcontracts it enters into for
the performance of work under this Contract.
     
Unless otherwise stated, this amendment is effective upon execution by both
parties.
     
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.
     
This amendment and all its attachments are hereby made a part of the Contract.
     
This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FA905, Amendment No. 6, Page 1 of 2

 
 

--------------------------------------------------------------------------------

 



HealthEase of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
 
   



IN WITNESS WHEREOF, the Parties hereto have caused this six (6) page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.


HEALTHEASE OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
           
SIGNED
   
SIGNED
   
BY:
/s/Christina Cooper
 
BY:
  /s/ Elizabeth Dudek

 
NAME:
Christina Cooper
 
Name:
Elizabeth Dudek
 
TITLE:
 
President, Florida & Hawaii Division
 
 
TITLE:
 
Secretary
 
DATE:
 
6/29/11
 
 
DATE:
6/30/2011

 
 
List of Attachments/Exhibits included as part of this amendment:
 
Specify
Type
 
Letter/
Number
 
 
Description
Attachment I
 
Exhibit 1-A
 
Revised Maximum Enrollment Levels (4 Pages)





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FA905, Amendment No. 6, Page 2 of 2


 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
 
   



ATTACHMENT I
EXHIBIT 1-A
REVISED MAXIMUM ENROLLMENT LEVELS


Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served.  Exhibit 2-NR-B provide the capitation rate
tables respective to the areas of operation listed below.


A.  Non-Reform


See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 1 Counties: Santa Rosa
 
 
Effective Date: 08/01/11
 
County
Enrollment Level
Provider Number
 
Santa Rosa
31,500
TBD



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 2 Counties: Calhoun, Gadsden, Jefferson, Leon, Liberty, Madison, Wakulla
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Calhoun
800
015019340
 
Gadsden
3,500
015019315
  Jefferson  1,000  015019318   Leon  7,000  015019320   Liberty  400  015019342
  Madison  1,500  015019322   Wakulla  1,000  015019336

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 


AHCA Contract No. FA905, Attachment I, Exhibit 1-A, Page 1 of 4
 
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
 
   



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 3 Counties: Citrus, Lake, Marion, Putnam
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Citrus
7,500
015019309
 
Lake
7,000
015019319
 
Marion
20,000
015019323
 
Putnam
6,000
015019329



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 4 Counties: Duval, Volusia
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Duval
55,000
015019313
 
Volusia
15,000
015019335



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 5 Counties: Pasco, Pinellas
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
  Pasco 6,000 015019302  
Pinellas
9,000
015019303

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK








AHCA Contract No. FA905, Attachment I, Exhibit 1-A, Page 2 of 4
 
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
 
   



 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 6 Counties:  Highlands, Hillsborough, Manatee, Polk
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
  Highlands  3,000  015019317   Hillsborough  18,000  015019300   Manatee  6,000
 015019301  
Polk
10,000 015019304

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 7 Counties: Brevard, Orange, Osceola, Seminole
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
  Brevard 14,000 015019308   Orange 25,000 015019327   Osceola 8,000 015019328  
Seminole
4,000 015019333

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 8 Counties: Sarasota
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Sarasota
3,000
015019332







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK








AHCA Contract No. FA905, Attachment I, Exhibit 1-A, Page 3 of 4
 
 


 
 

--------------------------------------------------------------------------------

 




HealthEase of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
 
   



 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 9 Counties: Martin, Palm Beach
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
   Martin 5,000   015019324    Palm Beach  10,500  015019339

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 10 Counties: Broward
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
   Broward  13,500 015019337 

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 11 Counties: Miami-Dade
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
 Miami-Dade
25,000
015019338







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK








AHCA Contract No. FA905, Attachment I, Exhibit 1-A, Page 4 of 4